Citation Nr: 9916747	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-28 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.

On appeal the veteran's representative has raised the issue 
of entitlement to service connection for depression.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  The Board takes this 
opportunity to note that it may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).


REMAND

The veteran served on active duty from August 1968 to April 
1972.  During that time he served two tours of duty in the 
Republic of South Vietnam.  The first tour was from January 
1969 to January 1970.  The second tour was from September 
1971 to April 1972.

Associated with the claims file is the veteran's DA Form 20.  
However, the DA 20 is incomplete.  The pages relating to the 
veteran's record of assignments, which indicates his unit, 
type of duty, and duration of assignment are missing.  A 
review of the available entries on the DA 20 , however, 
indicates that the veteran served with at least three 
separate units during his first tour:  (1) HHB Battery, 
6/32nd artillery; (2) Svc battery, 6/32nd artillery; and, (3) 
A battery, 1st Bn, 92nd artillery.  The veteran appears to 
have served with C battery, 2nd Battalion, 94th artillery for 
the entire period of his second tour in Vietnam.  

The veteran submitted a stressor statement in June 1992 
wherein he indicated that he was assigned to Firebase Charlie 
and that he thought that his unit was the 1/92nd artillery.  
He alluded to there being death all around and seeing dead 
children in the aftermath of an attack.  In September 1996, 
he submitted another stressor statement wherein he said that, 
during his second tour, his position took incoming rounds 
that landed near his bunker and the ammunition bunker.  He 
also said that his unit received small arms fire during both 
tours of duty.  He added that he did not remember a lot of 
specific details because his units moved around a lot.

The veteran testified at a hearing at the RO in December 1997 
and at a video conferencing hearing in January 1999 wherein 
he provided additional information regarding his claimed 
stressors.  The veteran said that he remembered his unit 
taking a lot of mortar rounds during his first tour of duty.  
He also remembered a truck being damaged on one occasion in 
the April/May 1969 timeframe.  He also said that his unit was 
shelled during his second tour, along with small arms fire.

The RO attempted to verify the veteran's stressors, but only 
in regard to his second tour.  The U.S. Armed Services Center 
for Research of Unit Records (USASCRUR)) provided a copy of a 
unit history for the 2nd Battalion, 94th artillery but it was 
for the period from September 1970 to June 1971, a period 
prior to the veteran's arrival in country for his second 
tour.  Also included was a battery history for C Battery for 
the period from October 1971 to April 1972.  No attempt was 
made to obtain a unit history for the veteran's first tour.

The Board finds that additional development in regard to 
verification of the claimed stressors is required before the 
veteran's claim can be adjudicated.  Therefore, this case is 
REMANDED for the following action:

1.  The RO should request that the 
veteran provide a comprehensive statement 
containing as much detail as possible 
regarding the stressor(s) to which he 
alleges he was exposed while in service.  
The veteran should be asked to provide 
specific details of the claimed stressful 
elements during service, such as dates, 
places, detailed descriptions of events, 
and any other identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
on the stressful events and he must be as 
specific as possible.  He is informed 
that without such details, an adequate 
search for verifying information cannot 
be conducted.  He should be further 
advised that a failure to respond may 
result in adverse action against his 
claim.

2.  The RO should contact the National 
Personnel Records Center and attempt to 
secure a complete copy of the appellant's 
DA Form 20.
 
3.  With this information, the RO should 
review the file, to include the hearing 
transcripts, and prepare a summary of all 
the claimed stressors.  This summary must 
be prepared whether or not the veteran 
provides an additional statement, as 
requested above.  This summary and a copy 
of the DD 214 and all associated service 
documents (DA Form 20) must be sent to 
the USASCRUR even if the veteran fails to 
provide additional stressor information.  
The RO should request Morning Reports, 
Daily Journals, Operational Reports-Daily 
Lessons Learned, Combat Operations After 
Action Reports, DA Form 1, along with the 
Unit Histories, to verify the reported 
stressors.  In regard to the veteran's 
first tour of duty from 1969-1970, the 
summary should include information 
regarding the three artillery units 
previously identified.

4.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  This report 
is then to be added to the claims folder.

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a verified stressor or stressors, then 
the RO should arrange for the veteran to 
be accorded an examination by a VA 
psychiatrist.  The purpose of the 
examination is to determine the nature 
and extent of any psychiatric disorder 
which may be present.  All indicated 
studies, including post traumatic stress 
disorders sub scales, are to be 
performed.  In determining whether or not 
the veteran has PTSD due to an in-service 
stressor the examiner is hereby notified 
that only the verified history detailed 
in the reports provided by the USASCRUR 
and/or the RO may be relied upon.  The 
examiner must also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD, under DSM-IV, have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  The examiner 
should also comment on any relationship 
between any currently diagnosed 
psychiatric disorder and the veteran's 
period of service.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

6.  Following the completion of the 
foregoing the RO should review the claims 
file to ensure that all of the foregoing 
development has been completed in full.  
In particular, the RO must review the VA 
psychiatric examination report to verify 
that any diagnosis of PTSD rendered by 
the examiner was based on a corroborated 
and verified history.  If the examiner 
relied upon a history which is not 
verified or corroborated, that 
examination report must be returned as 
inadequate for rating purposes.

7.  Thereafter, the RO should adjudicate 
the issue of whether new and material 
evidence has been submitted to reopen the 
claim for service connection for PTSD.  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


